     Case 2:20-cv-00876-KJM-DMC Document 8 Filed 05/14/20 Page 1 of 2


                                    UNITED STATES JUDICIAL PANEL
                                                 on                                           FILED
                                     MULTIDISTRICT LITIGATION                                May 14, 2020
                                                                                          CLERK, U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF CALIFORNIA




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                                  MDL No. 2804



                                         (SEE ATTACHED SCHEDULE)



                           CONDITIONAL TRANSFER ORDER (CTO í151)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 2,010 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                   FOR THE PANEL:



                              May 14, 2020
                                                                   John W. Nichols
                                                                   Clerk of the Panel



     I hereby certify that this instrument is a true and correct copy of
     the original on file in my office. Attest: Sandy Opacich, Clerk
     U.S. District Court, Northern District of Ohio
     By: /s/Robert Pitts
     Deputy Clerk
   Case 2:20-cv-00876-KJM-DMC Document 8 Filed 05/14/20 Page 2 of 2




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                              MDL No. 2804



                 SCHEDULE CTOí151 í TAGíALONG ACTIONS



 DIST     DIV.       C.A.NO.     CASE CAPTION


ALABAMA SOUTHERN

                                 City of Daphne, Alabama v. Amneal Pharmaceuticals,
  ALS       1      20í00258      LLC et al 2SSRVHG

CALIFORNIA EASTERN

                                 City of Chico et al v. Amerisourcebergen Drug
  CAE       2      20í00876      Corporation et al

FLORIDA MIDDLE

                                 The City of Orlando, Florida v. CVS Health Corporation
  FLM       6      20í00736      et al    2SSRVHG

KANSAS

                                 Shawnee County, Kansas, Board of Commissioners v.
  KS        5      20í04022      Allergan PLC et al 2SSRVHG
